 

Exhibit 10.4

ACCENTIA BIOPHARMACEUTICALS, INC.

 

     September 30,  2010
(Unaudited)  

ASSETS

  

Current assets:

  

Cash and cash equivalents

   $ 556,392   

Accounts receivable:

  

Trade, net of allowance for doubtful accounts of $10,031 at June 30, 2010 and
September 30, 2009

     1,287,366   

Inventories

     417,087   

Unbilled receivables

     151,303   

Prepaid expenses and other current assets

     243,998            

Total current assets

     2,656,146   

Goodwill

     893,000   

Intangible assets

     1,083,962   

Furniture, equipment and leasehold improvements, net

     154,434   

Deferred finance costs, less current portion

     16,077   

Other assets

     216,791                $ 5,020,410            

LIABILITIES

  

Liabilities not subject to compromise:

  

Current liabilities:

  

Accounts payable

   $ 1,125,877   

Accrued expenses

     1,791,856   

Unearned revenues

     263,778   

Notes payable, related parties

     2,041,005   

Customer deposits

     134,613   

Derivative liability

     1,844,200            

Total current liabilities

     7,201,329            

Liabilities subject to compromise

     142,886,695   

Total liabilities

     150,058,024            

Commitments and contingencies

     —     

Series A convertible redeemable preferred stock, $1.00 par value; 8,950 shares
authorized; 7,529 shares issued and outstanding at June 30, 2010 and
September 30, 2009

     7,528,640   